Citation Nr: 1213734	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  04-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for fallen third metatarsals, bilateral, with bilateral intractable plantar keratosis, status post bilateral osteotomies and right gastocnemius muscle lengthening, with bilateral metatarsal hyperkeratosis and right third hammertoe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision of the St. Petersburg, Florida RO.

The RO in Roanoke, Virginia certified this claim to the Board for appellate review.

The Veteran testified in support of this claim during hearings held before a Decision Review Officer at the RO in May 2005 and before the undersigned in Washington, D.C. in March 2006.  

In May 2006, July 2009, and August 2010, the Board remanded this claim to the RO for additional development.


FINDING OF FACT

The Veteran's service-connected bilateral foot disorder, which includes indistinguishable symptoms of his diabetes mellitus, is marked with deformities, including hammer toes, claw foot and hallux valgus, very painful callosities and mild pes planus, necessitates the use of a cane and walker and interferes with the Veteran's employability.  


CONCLUSION OF LAW

The criteria for entitlement to an initial 50 percent rating for fallen third metatarsals, bilateral, with bilateral intractable plantar keratosis, status post bilateral osteotomies and right gastocnemius muscle lengthening, with bilateral metatarsal hyperkeratosis and right third hammertoe are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1-4.10, 4.71a, Diagnostic Code 5278 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  
These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

The RO provided the Veteran VCAA notice on the claim being decided by letters dated April 2001, May 2003, September 2007 and October 2008.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after initially deciding the Veteran's claim.  They are thus timely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service and post-service treatment records and documents from the Social Security Administration (SSA).  As well, the RO afforded the Veteran multiple VA examinations, during which examiners addressed the nature and severity of his service-connected bilateral foot disability.   

II.  Analysis

The Veteran seeks a rating in excess of 30 percent for his bilateral foot disability.  According to written statements he submitted during the course of this appeal and his hearing testimony, this rating does not account for all of his foot symptomatology, including cramping in his toes, stiffness, weakness, fatigability and constant pain, sometimes stabbing, and the functional limitation caused by this symptomatology during flare-ups, including an inability to ambulate without aids and work.  

A.  Schedular Rating

1.  Law and Regulations

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by 
x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  

In a recent decision, the Court of Appeals for Veterans Claims (Court) held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

VA has evaluated the Veteran's bilateral foot disability as 30 percent disabling pursuant to Diagnostic Code (DC) 5278, which governs ratings of acquired claw foot.  Also applicable to this case is DC 5276, which governs ratings of acquired flatfoot.  38 C.F.R. § 4.71a, DCs 5276, 5278 (2011).  

DC 5278 provides that a 0 percent rating is assignable for slight acquired claw foot.  A 10 percent ratings is assignable for acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral.  A 20 percent rating is assignable for acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads if the involvement is unilateral.  A 30 percent rating is assignable if the involvement is bilateral.  A 30 percent rating is also assignable for acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity if the involvement is unilateral.  If it is bilateral, a 50 percent rating is assignable.  38 C.F.R. § 4.71a, DC 5278. 

DC 5276 provides that a 10 percent rating is assignable for unilateral or bilateral moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent rating is assignable for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is assignable for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities or for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is assignable for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. 

2.  Factual Background

The RO granted the Veteran service connection for a bilateral foot disorder in a March 2002 rating decision.  The RO based this grant on service treatment records showing treatment, including surgery, for a bilateral foot disorder.  These records (STRs) include a normal enlistment examination dated September 1977.  In May 1978, the Veteran complained of painful feet.  A February 1983 narrative summary indicates that the Veteran had undergone gastocnemius muscle shortening of the right leg which gave rise to an equines deformity of the right foot.  According to a July 1984 narrative summary, thereafter, the Veteran underwent a v-osteotomy of the third metatarsal of the left foot.  On discharge examination conducted in December 1984, an examiner noted three-inch scars on the top of both of the Veteran's feet, a six-inch scar on the back of his right heel, and an otherwise normal clinical evaluation of his feet.  

Years after discharge from service, during a VA outpatient treatment visit in February 2001, the Veteran complained of worsening bilateral foot pain.  Upon physical examination, the examiner noted deformities to toes and hallux valgus bilaterally and callous on the balls of both feet.  In October 2001, the Veteran indicated he has not been formally treated for his foot disorder in years.  He reported he had been trimming his calluses weekly for 10 years and had lost a number of jobs due to his inability to wear shoes, especially dress shoes.  The VA treatment provider noted a right foot that appeared normal anteriorly with a heeled scar, a callous under the third metatarsal (MT) head on the right, and a callous under the second MT head on the left.  An X-ray report revealed old healed osteotomies. 

Effective January 2002, SSA found the Veteran totally disabled, but not secondary to his foot problems.  Rather, SSA awarded the Veteran disability benefits based primarily on chronic obstructive pulmonary disease and secondarily on hepatitis C. 

In 2003, VA doctors prescribed the Veteran a cane for walking and noted that he had foot symptoms/conditions associated with diabetes mellitus, including bilateral calluses and peripheral neuropathy. 

During a VA examination conducted in June 2004, the Veteran complained of plantar foot discomfort, which necessitated recurrent surgical intervention for shavings of abundant keratosis of multiple regions of the plantar aspects as well as the medial and lateral aspects of the digits.  He also complained of progressive discomfort on standing for long periods, ambulating long distances and walking on uneven surfaces.  He reported that he needed ankle support as well as shoe inserts with increased cushioning for assistance and ambulation.  He denied any recent trauma.  

Upon physical evaluation, an examiner noted hyperkeratosis of the metatarsal regions in the plantar surfaces as well as the medial aspect of the great toes and the lateral aspect of the foot region bilaterally consistent with hyperkeratosis changes.  The Veteran had no appreciable pes planus, pes cavus, or hallux valgus deformities.  He had hammertoe deformity of the third digit of the right foot.  There was no ankylosing, pain, or further limitation by fatigue, weakness, lack of endurance, or incoordination.  There was mild tenderness to palpation in the proximal interphalangeal (PIP) region of the third digits, status post surgical intervention.  
X-rays revealed an old healed fracture of the right fourth metatarsal, mild hallux valgus on the right, a mild hallux valgus deformity and some cortical thickening of the left, second and third metatarsals.  The latter findings was interpreted as a possible normal variation in bone contour versus the site of old healed fractures. 

During a VA examination conducted in November 2006, the Veteran complained that he is unable to walk after each callous removal and that two days of bedrest is needed before he is able to walk on the right foot.  The Veteran also complained of constant pain bilaterally while standing and walking.  He reported swelling, redness, stiffness, fatigability and weakness on the left and swelling, weakness and cramping on the right.  The Veteran reported increased pain with manipulation of the right second and fourth toes and calluses on top of his fourth toe.  

The examiner noted that the Veteran had responded fairly to treatment, including rest, elevation, inserts, callous removal and capsaicin cream for pain.  The examiner also noted that the Veteran was unable to walk more than a few yards and that he used a cane and walker for ambulation.  The examiner indicated that the Veteran had tenderness on the top of his left foot at the web of his toes, near his arch area and on the plantar surface of his left foot along the ball where there were calluses.  The examiner also indicated that there was evidence, including callosities and unusual shoe wear pattern, of abnormal weight-bearing.  The examiner noted angles of the fifth and fourth toes decreased to the left great toe and increased callous formation to the medial lateral aspect of the left great toe.  There was no evidence of malunion or nonunion of the tarsal bones.  The examiner noted a callous on the medial aspect of left great toe and a tender inner ball of foot underneath that toe.  The examiner also noted that the Veteran had painful motion, tenderness at the calloused area of the right great toe, ball of foot and lateral aspect of the heel area, and pain throughout pressure points of the right foot except in the heel area.  There were also callosities on the right.  The examiner noted the abnormal position of the fourth left toe and the increased dangle of the great toe toward the second toe.  X-rays revealed mild generalized osteoporosis of the right foot and a healed fracture of the diaphysis of the right fifth metatarsal.  

In November 2008, during a VA podiatry visit, the Veteran complained of painful hyperkeratotic lesions on the plantar aspect of the feet.  The Veteran reported his left foot was the most painful.  The examiner noted that the Veteran's vascular and neurological statuses were intact bilaterally and there were negative signs of edema or erythema.  He noted hyperkeratotic tissue on the plantar aspects of the left foot, submetatarsal head of the left foot and medial aspect of the left hallux at the level of the interphalangeal joint.  The toes were in a dorsally contracted position at the level of the PIP joint and dorsal interphalangeal (DIP) joints two through five on the left foot.  The hallux was deviated laterally underneath the second digit left foot.  The podiatrist diagnosed hallux abductovalgus, plantar keratoma and hammertoe. 

In February 2009, the Veteran underwent a left first metatarsal osteotomy and arthroplasty of the second toe.  In March 2009, a physician noted that the Veteran had a well healing cicatrix dorsum of the left first metatarsal and second toe.  

During a VA examination conducted in November 2009, the Veteran complained of a poor response to treatment, including rest and surgery, and only partially effective pain medication.  The Veteran complained of pain and stiffness while standing, walking and resting of both feet.  Upon physical evaluation, the examiner found, on the left, no evidence of swelling, instability or weakness.  The examiner found painful motion, tenderness, and difficulty moving the toes and callosities.  The examiner noted that claw foot had been corrected by surgery and that there was no obvious hammer toes.  There was no evidence of malunion of the tarsal or metatarsal bones.  There was an arch present on examination.  On the right, there was no evidence of swelling or weakness.  There was, however, painful motion, tenderness, callosities, and evidence of abnormal weight bearing.  There was no dropped forefoot or limitation of ankle flexion.  There was significant limitation on dorsiflexion.  The examiner noted that there was an arch.  Based on the evaluation and a March 2009 VA x-ray report, which revealed postsurgical changes of the left first and second toe, he diagnosed status-post fallen third metatarsals, bilateral, plantar keratosis, status-post bilateral osteotomies, and right gastocnemius.  He concluded that the Veteran's symptoms moderately affected shopping, exercise, recreation and traveling and prevented sports and driving.  The examiner noted that the Veteran's chronic pain was affected by diabetic neuropathy as well as his other heath disorders.  The examiner noted that the Veteran's usual occupation was a baker's assistant and that he retired in 2001 due to multiple physical problems including diabetes, foot pain and hepatitis C.  

During 2010, the Veteran continued to complain of foot pain.  In October 2010, he underwent another VA examination, during which an examiner found no evidence of swelling, instability, or weakness of the left foot, but did find painful motion along the left great toe and second toe at the level of the MTP joint, tenderness along the first and second MTP joint, and callosities.  There was minor contracture of the second digit, showing minor claw foot.  The examination was positive for tenderness along the proximal potion of the plantar fascia and medial calcaneus, and minor declination of the forefoot.  There was no limitation of ankle dorsiflexion.  On the right, there was no evidence of painful motion, swelling, instability, weakness.  There were tender calluses along the submetatarsal region and claw foot on the right.  X-rays revealed post-surgical changes consistent with partial resection of the first metatarsal head, osteotomy of the first proximal phalanx shaft with staple fixation, and resection of the second proximal phalanx head with a temporary K-wire fixation.  The examiner stated that the Veteran's flat foot disability had not been helped with the use of orthopedic shoes and appliances.  The examiner noted that the Veteran had the ability to pursue sedentary employment; however, due to his foot disability, was not fully employable in his stated occupations of truck driver and baker.  The examiner noted that the Veteran experienced discomfort along both feet with prolonged walking and standing.  He indicated that it was impossible to determine which components of the Veteran's foot disability were service connected.  He diagnosed left foot pain status-post second digital arthroplasty and bunionectomy, multiple calluses, bilateral heel pain, and bilateral flat foot.   

3.  Application of Facts to Law

Clearly the Veteran has many foot deformities/conditions with overlapping symptoms, some of which are related to nonservice-connected disability, particularly, diabetes mellitus.  However, given that no medical professional has been able to distinguish the symptoms that are due to the Veteran's service-connected bilateral foot disability from those that are due to nonservice-connected disability, the Board must consider all foot symptoms in determining whether an initial rating in excess of 30 percent is assignable in this case.  

There are multiple DCs in the rating schedule that are pertinent to foot claims, including DCs 5277, 5279, 5280, 5281, 5282, and 5283; however, these DCs do not offer a rating in excess of 30 percent for foot symptomatology.  See 38 C.F.R. 
§ 4.71a, DCs 5277-83 (2011).  The only two DCs offering a rating in excess of 30 percent are DCs 5276 and 5278, noted above.  

The evidence does not satisfy the criteria of DC 5276 as it does not show that the Veteran has pronounced bilateral pes planus.  In fact, during the July 2009 VA examination, an examiner characterized the Veteran's pes planus as mild.  At no time during the course of this appeal, including during VA examinations conducted in November 2006, November 2009, and October 2009, did a medical professional note marked inward displacement and severe spasm of the Veteran's tendo Achilles on manipulation.  

The evidence also does not satisfy all of the criteria of DC 5278 (Veteran has marked deformities, including clawfoot, hammertoes and hallux valgus, and very painful callosities, but not marked contraction of plantar fascia or dropped forefoot).  However, because, during flare-ups, the Veteran's foot symptoms cause additional functional limitation, including work interference, and necessitate bedrest, they are sufficiently severe to establish entitlement to an initial 50 percent evaluation under DC 5278.  

B.  Extraschedular and Total Ratings

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has raised the question of entitlement to an extraschedular rating for his bilateral foot disability by claiming that it interferes with his employment.  However, as discussed above, the rating criteria reasonably describe the level of severity and symptomatology of the disability (the Board specifically contemplated the effect of all of the Veteran's foot symptoms on his employability and daily activities, including during flare-ups, in increasing the initial evaluation assigned his foot disability).  As the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral for extraschedular consideration is necessary.

The Veteran has not specifically claimed TDIU.  In any event, the evidence is clear that, to the extent the Veteran is unemployable, it is primarily due to medical conditions unrelated to his bilateral foot disability.  The Board therefore need not consider a TDIU claim.    

C.  Conclusion

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his bilateral foot disability picture change.  38 C.F.R. § 4.1.  At present, however, an initial 50 percent evaluation is the most appropriate given the medical evidence of record.  The Board thus concludes that the criteria for entitlement to a higher initial evaluation for a bilateral foot disability are met.  


ORDER

Entitlement to an initial 50 percent rating for fallen third metatarsals, bilateral, with bilateral intractable plantar keratosis, status post bilateral osteotomies and right gastocnemius muscle lengthening, with bilateral metatarsal hyperkeratosis and right third hammertoe is granted.


____________________________________________
L. J. N. DRIEVER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


